--------------------------------------------------------------------------------

Exhibit 10.98

EXECUTION

PLEDGE

DATED 26 SEPTEMBER, 2018

given by

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
(as pledgor)

in favour of

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)

and

EACH OF THE OTHER SECURED CREDITORS
(as pledgees)

in respect of certain Cash and Related Rights              
[exhibit10-98x1x1.jpg]      

--------------------------------------------------------------------------------



CONTENTS

Clause Page       1. Interpretation 3 2. Pledge and Cession in Security 4 3.
Duration 5 4. Representations and Warranties by the Pledgor 5 5. Undertakings by
the Pledgor 7 6. Delivery of Documents 8 7. Enforcement 8 8. Appropriation of
Proceeds 10 9. Payments 11 10. Power of Attorney 11 11. Further Assurances 11
12. Additional Rights 11 13. Pledgor bound notwithstanding certain circumstances
12 14. Keeping, inspection and delivery of records 12 15. Exemption from
Liability 12 16. Changes to the Parties 13 17. Severability 13 18. Governing Law
13 19. Jurisdiction 13 20. Miscellaneous Matters 14       Schedule 1 Cash 15    
        Signature Page 19

2

--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

(1)

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, registration number
2002/031446/07, as pledgor and cedent (the Pledgor);

    (2)

FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) as
Secured Creditors; and

    (3)

EACH OF THE OTHER SECURED CREDITORS (as defined in this Agreement below).

BACKGROUND:

As security for the due and punctual performance of the Secured Obligations, the
Pledgor has agreed to pledge its Cash and to cede in securitatem debiti all its
Secured Property to the Secured Creditors, on the terms set out in this
Agreement.

1.

INTERPRETATION


1.1

Definitions

   

In this Agreement:


1.1.1

Cash means South African banknotes and coins held by Fidelity pursuant to the
Cash-in-Transit Agreement.

    1.1.2

Cash-in-Transit Agreement means the written agreement dated on or about the date
of this Agreement, entered into between Net 1 Applied Technologies South Africa
Proprietary Limited and Fidelity Cash Solutions Proprietary Limited.

    1.1.3

Common Terms Agreement means the common terms agreement, dated on or about 20
July, 2017, between, among others, the Pledgor (as borrower), FirstRand Bank
Limited (acting through its Rand Merchant Bank division) and Nedbank Limited
(acting through its Corporate and Investment Banking division) (as original
lenders) and FirstRand Bank Limited (acting through its Rand Merchant Bank
division) (as facility agent), as amended from time to time.

    1.1.4

Fidelity means Fidelity Cash Solutions Proprietary Limited (registration number
2000/025082/07), a company registered under the laws of South Africa.

    1.1.5

Party means a party to this Agreement.

    1.1.6

Related Rights means, in relation to any Cash:


  (a)

all contracts, warranties, remedies, security, indemnities and other
undertakings in respect thereof; and

        (b)

any of the reversionary interests referred to in Clause 4.7.4 (Secured
Property).


1.1.7

Secured Creditor means the Facility Agent and each person who is or becomes a
Senior Facility E Lender under (and as defined in) the Common Terms Agreement,
from time to time.

    1.1.8

Secured Obligations means all present and future obligations and indebtedness of
whatsoever nature (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever, including any liability to pay
damages or pursuant to enrichment) which an Obligor may now or at any time
hereafter owe or have towards any Secured Creditor under or in connection with
the Finance Documents.

3

--------------------------------------------------------------------------------


1.1.9

Secured Property means, collectively:


  (a)

the Cash; and

        (b)

the Related Rights,

and all of the Pledgor's rights, title and interests therein and thereto and
claims against any person in respect thereof, of whatsoever nature and howsoever
arising (whether actual, prospective or contingent, direct or indirect, arising
under common law or statute, whether a claim for the payment of money or the
performance of another obligation and whether or not those rights and interests
were within the contemplation of the Parties at the Signature Date) and, in each
case, any property forming part thereof.

1.1.10

Senior Facility E Discharge Date means the "Senior Facility E Discharge Date" as
defined in the Senior Facility E Agreement.

    1.1.11

Signature Date means the date on which, once this Agreement has been signed by
all the Parties, it is signed by the last Party to do so.


1.2

Construction


1.2.1

Terms and expressions defined in the Common Terms Agreement, unless expressly
defined in this Agreement, have the same meaning in this Agreement.

    1.2.2

The provisions of Clauses 1.3 (Construction) and 1.4 (Third Party Rights) of the
Common Terms Agreement apply to this Agreement as though they were set out in
full in this Agreement, except that any reference in that clause to the Common
Terms Agreement is to be construed as references to this Agreement.

    1.2.3

Any undertaking of the Pledgor under this Agreement remains in force until the
Senior Facility E Discharge Date.

    1.2.4

If any Secured Creditor considers that an amount paid to it under a Finance
Document is capable of being avoided or otherwise set aside on the
sequestration, liquidation, business rescue or administration of the payer or
otherwise, then that amount will not be considered to have been irrevocably
discharged for the purposes of this Agreement.


2.

PLEDGE AND CESSION IN SECURITY


2.1

Pledge and cession

   

The Pledgor hereby pledges to the Secured Creditors all its Cash and cedes in
securitatem debiti to the Secured Creditors, jointly and severally, all its
Secured Property, in each case individually and collectively with all other
Secured Property, as continuing general covering collateral security for the
due, proper and punctual payment and performance in full of all the Secured
Obligations, on the terms set out in this Agreement, which pledge and cession
the Secured Creditors accept.

    2.2

Nature of pledge and cession


2.2.1

The pledge and cession contemplated by this Agreement are intended to operate as
a pledge and a cession of each part and all of the Cash and the Secured
Property, individually and collectively.

    2.2.2

If, for any reason, any Security intended to be created under this Agreement is
or becomes illegal, invalid or unenforceable in respect of some of the Cash or
the Secured Property, the pledge of those Cash and the cession of that Secured
Property shall be severed from this Agreement, and this Agreement and all the
Security created over the remainder of the Secured Property shall continue in
full force and effect.

4

--------------------------------------------------------------------------------


2.2.3

The cession contemplated by this Agreement operates as a security cession and
not as an outright cession, and the Pledgor retains bare ownership of all the
Secured Property, subject to the rights of the Secured Creditors as secured
creditors under this Agreement.


2.3

Pledgor remains liable to perform obligations

   

Notwithstanding any other provision of a Finance Document, the Pledgor shall
remain liable to perform all its duties and obligations, whether contractual or
otherwise, in respect of the Secured Property and nothing in this Agreement or
the exercise by a Finance Party of any right under a Finance Document shall
constitute or be deemed to constitute a delegation to or acceptance by a Finance
Party of any obligation of the Pledgor or any other person.


3.

DURATION

   

This Agreement and the Security created pursuant to this Agreement:


3.1

comes into full force and effect on the Signature Date without any further
action, consent or authority required from any person;

    3.2

unless otherwise agreed by the Secured Creditors, shall not terminate before the
Senior Facility E Discharge Date; and

    3.3

shall remain of full force and effect, notwithstanding any intermediate
discharge or settlement of, or temporary fluctuation in, the Secured
Obligations.


4.

REPRESENTATIONS AND WARRANTIES BY THE PLEDGOR


4.1

General


4.1.1

The Pledgor makes the representations and warranties set out in this Clause 4 to
each Finance Party on each day that this Agreement is in force. References in
this Clause to "it" or "its", unless the context otherwise requires, is a
reference to the Pledgor.

    4.1.2

The Finance Parties enter into the Finance Documents on the strength of and
relying on the representations and warranties set out in this Clause 4, each of
which is a separate representation and warranty, given without prejudice to any
other representation or warranty and is deemed to be a material representation
or warranty (as applicable) inducing the Finance Parties to enter into the
Finance Documents.


4.2

Status


4.2.1

It is a limited liability company, duly incorporated and validly existing under
the laws of South Africa.

    4.2.2

It has the power to own its assets (including all the Secured Property) and
carry on its business as it is being conducted.

5

--------------------------------------------------------------------------------


4.3

Powers and authority

   

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, this Agreement and the
transactions contemplated by this Agreement.

    4.4

Legal validity

   

This Agreement:


4.4.1

creates the Security it purports to create and is not liable to be avoided or
otherwise set aside on its liquidation or business rescue or otherwise; and

    4.4.2

constitutes its legally valid and binding obligation, enforceable against it in
accordance with its terms.


4.5

Non-conflict

   

Its entry into and the performance of its obligations under this Agreement, the
transactions contemplated by and the Security created under this Agreement, do
not and will not conflict with:


4.5.1

any law or regulation applicable to it;

    4.5.2

its constitutional documents; or

    4.5.3

any material agreement or instrument binding upon it or any of its assets, or
constitute a default or termination event (however described) under any such
document.


4.6

Authorisations


4.6.1

All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, the transactions contemplated by
and the Security established under, this Agreement have been obtained or
effected (as appropriate) and are in full force and effect.

    4.6.2

If it is required to give notice to or obtain consents or waivers from any
person to pledge the Cash and cede the Secured Property under this Agreement,
all such notices have been given and consents or waivers obtained before the
Signature Date.


4.7

Secured Property


4.7.1

The Secured Property is and will be valid and all rights evidenced thereby or
which exists in respect thereof are and will be legally valid, binding and fully
enforceable in accordance with their terms in all respects.

    4.7.2

It is and will remain the sole legal and beneficial owner of all of the Secured
Property over which it purports to grant the Security under this Agreement, to
the exclusion of all others.

    4.7.3

No person has an option or right of refusal over the Secured Property or any
part thereof which would apply on an enforcement by a Secured Creditor of its
rights under this Agreement.

    4.7.4

No part of the Secured Property has been pledged, ceded (either outright or as
security), discounted, factored, mortgaged under notarial bond or otherwise, or
otherwise disposed of or hypothecated, nor is it subject to any other right or
claim in favour of any person (including any rights of pre-emption) which would
apply on enforcement by a Secured Creditor of its rights under this Agreement.
If any Secured Property is subject to Security in breach of this representation
and warranty then, without prejudice to any other rights that the Secured
Creditors may have, any reversionary or other interests the Pledgor may have in
the said Secured Property are also ceded to the Secured Creditors.

6

--------------------------------------------------------------------------------


5.

UNDERTAKINGS BY THE PLEDGOR

   

The Pledgor is bound by the undertakings set out in this Clause 5. The
undertakings in this Clause 5 remain in force from the Signature Date until the
Senior Facility E Discharge Date.


5.1

Negative pledge

   

The Pledgor:


5.1.1

shall not grant or permit to exist any further Security over any Secured
Property or dispose of the Secured Property in any manner without the express
prior consent of the Secured Creditors; and

    5.1.2

must at all times keep the Secured Property free of judicial attachments and
other Security.


5.2

Preservation of Secured Property


5.2.1

The Pledgor undertakes:


  (a)

to the extent reasonably possible, that it shall not permit any material
depreciation of the value of, or a variation of rights relating to, the Secured
Property or any of them to occur without the express prior consent of the
Secured Creditors;

        (b)

not to take or omit to take any action which could reasonably be expected to
adversely affect the rights of the Secured Creditors under this Agreement or the
effectiveness of the Security created by this Agreement;

        (c)

to take all appropriate steps required from time to time for the care,
preservation and protection of the Secured Property and the rights of the
Secured Creditors under this Agreement; and

        (d)

to timeously comply in full with all its obligations in respect of the Secured
Property, from time to time.


5.2.2

The Pledgor waives for the benefit of the Secured Creditors any and all rights
it may have in respect of the Secured Property which conflict with or may
restrict the rights of the Secured Creditors under this Agreement.

    5.2.3

The Pledgor undertakes not to cancel or amend the Cash-in-Transit Agreement
without the express prior consent of the Secured Creditors.


5.3

Amounts received on account of Secured Property

   

If an Event of Default occurs and is continuing, the Pledgor shall forthwith pay
and transfer to the Secured Creditors or to their order, and place them in
possession of, all cash and other assets received in respect of the Secured
Property.

7

--------------------------------------------------------------------------------


6.

DELIVERY OF DOCUMENTS

   

The Pledgor must deliver the documents set out this Clause 6 to the Secured
Creditors by no later than the Signature Date (or in respect of Secured Property
acquired by the Pledgor or otherwise arising thereafter, as soon as reasonably
possible after that property becomes Secured Property, but in any event within 5
Business Days).


6.1

Cash

   

The Pledgor must deliver to the Facility Agent in respect of all its Cash a copy
of a notice by the Pledgor and the Secured Creditor to Fidelity of the pledge
and cession of Cash under this Agreement, together with an acknowledgement of
that notice signed by Fidelity, substantially in the form of Schedule 1 (Cash).

    6.2

Other requirements


6.2.1

If any Secured Property, or part thereof, is evidenced by a document, or when
the Pledgor holds Security for any obligation owed to it in respect of Secured
Property and that Security is evidenced by a document, the Pledgor shall, at the
request of the Secured Creditors, promptly deliver a certified copy of that
document to the Secured Creditors.

    6.2.2

In addition to the documents referred to above, the Pledgor shall deliver to the
Secured Creditors:


  (a)

in respect of all Secured Property acquired by the Pledgor or otherwise arising
after the Signature Date, all information and applicable items of documentation
referred to in Clause 6.1;

        (b)

any other documents relating to the Secured Property for which the Secured
Creditors may at any time reasonably call,

which documents must be delivered to the Secured Creditors within a reasonable
period, as agreed between the Secured Creditors and the Pledgor and, failing
such agreement, within 5 Business Days.

6.2.3

The Secured Creditors may retain possession of all documents delivered to them
under this Clause 6 and deal with them in accordance with the Finance Documents
until the Senior Facility E Discharge Date, after which date they shall be
returned to the Pledgor as soon as reasonably possible.

    6.2.4

If any third party consents are required by the Pledgor to cede any of its
Secured Property under this Agreement, it must obtain those third party consents
before or on the Signature Date.


7.

ENFORCEMENT


7.1

Rights of the Secured Creditors

   

If an Event of Default is continuing, the Secured Creditors (or any of them)
may, without prejudice to any other rights they may have against the Pledgor,
exercise their rights under this Clause 7, and otherwise put into force and
effect all rights, powers and remedies available to them in relation to the
Secured Property, in such manner and on such terms and conditions as they in
their sole discretion consider most expedient. Without limiting the foregoing,
if an Event of Default is continuing, the Secured Creditors (or any of them)
may, and the Pledgor hereby irrevocably and unconditionally authorises and
empowers each of them or their nominee, and appoints each of them in rem suam,
without any further authority or consent of any nature whatsoever required from
any person, in the name of any or all of the Secured Creditors or their nominee
or in the name of the Pledgor to:

8

--------------------------------------------------------------------------------


7.1.1

exercise all or any of the rights, powers and privileges and enforce all or any
obligations attaching to the Secured Property, in such manner and on such terms
as the Secured Creditors in their sole discretion deem fit;

    7.1.2

receive payment for, delivery of, and/or performance in respect of, the Secured
Property in their own name or that of their nominee;

    7.1.3

authorise any officer of any Secured Creditor (whose appointment need not be
proved) to sign, on behalf of and in the name of the Pledgor, any document that
may be necessary to give effect to any disposal or realisation of Secured
Property by the Secured Creditors under this Clause;

    7.1.4

at the election of the Secured Creditors:


  (a)

sell or otherwise realise all or some of the Secured Property by public auction;

        (b)

sell or otherwise realise at a Fair Value all or some of the Secured Property by
private treaty; or

        (c)

take over all or some of the Secured Property at a Fair Value,

and, subject to the provisions of Clause 8 (Appropriation of Proceeds), apply
the proceeds of such sale, purchase or other realisation or transfer (including
the purchase price payable for any Secured Property taken over by the Secured
Creditors) against the Secured Obligations on the basis that any excess upon
realisation or balance owing to the Pledgor (as the case may be) will be paid to
the Pledgor and any shortfall on realisation will remain a debt due by the
Pledgor to the Secured Creditors.

For the purposes of paragraph (c) above, the Fair Value of any Secured Property
will be (a) in the case of Cash, the face value of such Cash and (b) in all
other instances, the value agreed in writing between the Secured Creditors and
the Pledgor or, failing agreement within ten Business Days after delivery of a
notice to the Pledgor stating that the Secured Creditors exercise their rights
under this Clause 7.1, the value determined by an independent chartered
accountant employed by either PwC, EY, Deloitte or KPMG agreed to by the Secured
Creditors and the Pledgor (or, failing agreement within 5 Business Days,
appointed, at the request of either Party, by the President of the South African
Institute of Chartered Accountants, or the successor body thereto), which
independent accountant shall act as an expert and not as an arbitrator, shall be
instructed to make his determination within ten Business Days and shall
determine the liability for his charges (which shall be paid accordingly),
provided that if a determination is manifestly unjust and a court exercises its
general power, if any, to correct such determination, the Parties shall be bound
thereby;

7.1.5

institute any legal proceedings which the Secured Creditors may deem necessary
in connection with any sale, purchase or other realisation or transfer of any of
the Secured Property and to prosecute such proceedings to their final end and
conclusion, including the prosecution of such appeals and reviews as the Secured
Creditors in their discretion may determine;

    7.1.6

compromise any of the Secured Property, grant any extension or other indulgence
in respect of the Secured Property, agree to amend the terms of the Secured
Property, and/or release any security, guarantee or suretyship held for the
Secured Property or waive any right which relates to or constitutes part of the
Secured Property;

9

--------------------------------------------------------------------------------


7.1.7

give transfer of and convey valid title in any Secured Property to any person
(including a Secured Creditor); and/or

    7.1.8

take all such further or other steps as the Secured Creditors may consider
necessary to deal with the Secured Property in order to give effect to this
Agreement.


7.2

Undertakings by the Pledgor in respect of realisation

   

On the Secured Creditors taking any action under Clause 7.1, or otherwise as
required by the Secured Creditors if an Event of Default is continuing, the
Pledgor shall on demand by the Secured Creditors:


7.2.1

give written notice to all persons required by the Secured Creditors that
payment for, delivery of or performance in respect of the relevant Secured
Property must be made to the Secured Creditors or their nominee and that
payment, delivery or performance to the Pledgor or to anyone else will not
constitute valid payment, delivery or performance, and the Secured Creditors
shall be entitled to do likewise. The Pledgor shall on demand by the Secured
Creditors provide proof that such notification has been duly given;

    7.2.2

refuse to accept any payment, delivery, or performance tendered in respect of
any of the Secured Property and order that such payment, delivery or performance
be tendered to the Secured Creditors;

    7.2.3

forthwith pay over or deliver to the Secured Creditors any interest, dividend,
negotiable instruments or other monetary benefits of any nature accrued or
received in respect of the Secured Property after the date of an Event of
Default, by depositing the same into any bank account in South Africa nominated
by the Secured Creditors;

    7.2.4

deliver to the Secured Creditors any property which the Pledgor acquires or
which accrues to it in connection with the Secured Property;

    7.2.5

at its own cost, carry out any lawful directions the Secured Creditors may give
in regard to the realisation of Secured Property, and sign any document or do
any other lawful act necessary to:


  (a)

vest the Secured Property in the Secured Creditors;

        (b)

enable any sale, purchase or other realisation or transfer of Secured Property;
or

        (c)

perfect and complete (to the extent necessary) the cession of any Secured
Property under this Agreement.


7.3

No obligation on the Secured Creditors

   

Notwithstanding anything to the contrary contained in this Agreement, no Secured
Creditor shall be obliged to take any steps to preserve, protect, collect,
recover or otherwise enforce its rights under or in respect of the Secured
Property.


8.

APPROPRIATION OF PROCEEDS

   

The Secured Creditors shall apply the net proceeds of all amounts received
pursuant to the sale or other realisation of Secured Property, or from the
appropriation of cash amounts which constitute Secured Property, under this
Agreement (after deducting all properly evidenced costs and expenses incurred by
the Secured Creditors) in reduction or discharge of the Secured Obligations, in
such order and in such manner as the Secured Creditors deem fit.

10

--------------------------------------------------------------------------------


9.

PAYMENTS

   

Subject to the Common Terms Agreement, and unless otherwise agreed or specified
by the Secured Creditors by notice in writing, all payments due by the Pledgor
under this Agreement or in respect of the Secured Property shall be made free of
any bank or other charges in the currency of the Secured Obligation into a bank
account, or at such other address in South Africa, nominated by the Secured
Creditors.

    10.

POWER OF ATTORNEY

   

The Pledgor irrevocably and severally appoints the Secured Creditors, jointly
and severally, and any of their delegates or sub-delegates to be its attorney to
take any action which the Pledgor is obliged to take under this Agreement but
has failed to take. The Pledgor ratifies and confirms whatever any attorney does
or purports to do pursuant to its appointment under this Clause.

    11.

FURTHER ASSURANCES

   

The Pledgor shall generally promptly do everything that may be required in order
to comply with its obligations under this Agreement, and as may otherwise be
required by the Secured Creditors for the purposes of, and to give effect to,
this Agreement, failing which the Secured Creditors may, to the extent possible,
attend thereto on behalf of the Pledgor and recover on demand from the Pledgor
any reasonable expenses incurred in relation thereto. In particular the Pledgor
shall execute and do all such acts and things as the Secured Creditors, in their
reasonable discretion, may require:


11.1

to perfect or protect the Security created (or intended to be created) by this
Agreement;

    11.2

to preserve or protect any of the rights of the Secured Creditors under this
Agreement;

    11.3

to enforce any Security created under this Agreement on or at any time after it
becomes enforceable;

    11.4

for the exercise of any power, authority or discretion vested in a Secured
Creditor under this Agreement;

    11.5

to carry out the effect, intent and purpose of this Agreement,

in any such case, forthwith upon demand by the Secured Creditors, to the maximum
extent permitted by law and at the expense of the Pledgor.

12.

ADDITIONAL RIGHTS

   

The rights conferred on the Secured Creditors by this Agreement are additional
to and not in substitution for:


12.1

any other rights a Secured Creditor has, or may at any time in the future have,
against the Pledgor or any other person;

    12.2

any other Security held or hereafter to be held by a Secured Creditor from the
Pledgor or any other person, in connection with the Secured Obligations. A
Secured Creditor may release any Security held by it without prejudice to its
rights under this Agreement.

11

--------------------------------------------------------------------------------


13.

PLEDGOR BOUND NOTWITHSTANDING CERTAIN CIRCUMSTANCES

   

The Pledgor agrees that on signature of this Agreement, it will be bound under
this Agreement to the full extent hereof, despite the fact that:


13.1

any additional Security from the Pledgor or any other person for the Secured
Obligations may not be obtained or may be released or may cease to be held for
any other reason;

    13.2

the Finance Parties may agree any variation or novation of the Finance Documents
(including any amendment providing for the increase in the amount of the
Facility or an additional facility);

    13.3

any Finance Party may receive a dividend or benefit in any insolvency,
liquidation or business rescue or any compromise or composition, whether in
terms of any statutory enforcement or the common law;

    13.4

the Secured Creditors may grant any indulgences to the Pledgor or may not
exercise any one or more of its rights under the Finance Documents, either
timeously or at all; or

    13.5

any other fact or circumstance may arise on which the Pledgor might otherwise be
able to rely on a defence based on prejudice, waiver or estoppel.

If the Pledgor suffers any loss arising from any of the facts, circumstances,
acts or omissions referred to above, it will have no claim against any Secured
Creditor in respect thereof.

14.

KEEPING, INSPECTION AND DELIVERY OF RECORDS


14.1

The Pledgor shall at all times keep up-to-date records of the Secured Property
and shall comply with any reasonable directions the Secured Creditors may give
in regard to the keeping of such records.

    14.2

The Secured Creditors or anyone authorised by the Secured Creditors may at any
time and on reasonable notice inspect any of the Pledgor's books of account and
other records, including books of account and records in the possession of a
third party.

    14.3

If the Secured Creditors at any time so request, the Pledgor shall at its own
cost deliver to the Secured Creditors or their order certified copies of any of
the books and records referred to in Clauses 14.1 and 14.2.


15.

EXEMPTION FROM LIABILITY


15.1

A Secured Creditor, their officers, trustees, agents, beneficiaries, employees
and advisors (each an Exempt Party) shall not be liable for any loss or damage,
whether direct, indirect, consequential or otherwise, suffered by the Pledgor
howsoever arising in connection with this Agreement, whether that loss or damage
arises as a result of a breach of contract (whether total, fundamental or
otherwise), delict or any other cause, and whether this Agreement has been
terminated or not, other than as a result of the gross negligence or wilful
misconduct of that Exempt Party.

    15.2

The Pledgor hereby indemnifies (and agrees to keep indemnified) and holds
harmless the Secured Creditors and their respective officers, trustees, agents,
beneficiaries, employees and advisors against any and all losses, claims,
damages or liabilities (excluding any consequential damages, loss or liability
(including opportunity cost)) to which they may become subject under or in
connection with this Agreement, and agrees to reimburse the Secured Creditors
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that the Pledgor will not be liable to any particular Secured Creditor
in any such case to the extent that any such loss, claim, damage or liability of
that Secured Creditor arises out of the gross negligence or wilful misconduct of
that Secured Creditor or any of its officers, trustees, agents, beneficiaries,
employees and advisors, as the case may be.

12

--------------------------------------------------------------------------------


16.

CHANGES TO THE PARTIES


16.1

Transfers by a Secured Creditor


16.1.1

A Secured Creditor may cede any of its rights and/or delegate any of its
obligations under this Agreement to any person to whom it cedes any of its
rights and/or delegates any of its obligations under the Finance Documents. The
Pledgor agrees to co-operate and take all such steps as a Secured Creditor may
reasonably request to give any such transferee the benefit of this Agreement.

    16.1.2

To the extent that a splitting of claims arises as a result of any actions taken
under Clause 16.1.1, the Pledgor hereby consents to such splitting of claims.


16.2

Stipulation for the benefit of future Secured Creditors

   

The provisions of this Agreement which confer benefits on the Secured Creditors
constitute stipulations for the benefit of any person who becomes a Finance
Party and a Secured Creditor after the Signature Date, and shall be capable of
acceptance by that person at any time. To the extent that a splitting of claims
arises as a result of the provisions of this Clause, the Pledgor hereby consents
to such splitting of claims.

    16.3

Transfers by the Pledgor

   

The Pledgor may not cede any of its rights nor delegate any of its obligations
under this Agreement.


17.

SEVERABILITY

   

Each term of this Agreement, whether forming an entire clause or only part of a
clause, is divisible and severable from all the other terms (regardless of the
manner in which they may be linked together or grouped grammatically). If a term
or provision of this Agreement is or becomes illegal, invalid or unenforceable
in any respect in any jurisdiction, that will not affect:


17.1

the legality, validity or enforceability in that jurisdiction of any other term
or provision of this Agreement which shall remain in full force and effect, and
such illegal, invalid or unenforceable term or provision shall be severed from
this Agreement; or

    17.2

the legality, validity or enforceability in other jurisdictions of that or any
other term of this Agreement,

and in particular, a Secured Creditor shall be entitled to deal with its rights
in respect of the Secured Property in such manner as is sanctioned or approved
in terms of a court order or as is otherwise legally permissible.

18.

GOVERNING LAW

   

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

    19.

JURISDICTION


19.1

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa (Gauteng Local Division,
Johannesburg) (or any successor to that division) in regard to all matters
arising from this Agreement(including a dispute relating to the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a dispute).

13

--------------------------------------------------------------------------------


19.2

The Parties agree that the courts of South Africa are the most appropriate and
convenient courts to settle disputes. The Parties agree not to argue to the
contrary and waive objection to this court on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Agreement.

    19.3

This Clause 19 is for the benefit of the Secured Creditors only. As a result,
the Secured Creditors shall not be prevented from taking proceedings relating to
a dispute in any other court with jurisdiction. To the extent allowed by law,
the Secured Creditors may take concurrent proceedings in any number of
jurisdictions.


20.

MISCELLANEOUS MATTERS


20.1

Amendments, waivers and cancellation


20.1.1

No contract varying, adding to, deleting from or cancelling this Agreement will
be effective unless reduced to writing and signed by or on behalf of the
Parties.

    20.1.2

The expiry or termination of this Agreement will not prejudice the rights of the
Secured Creditors in respect of any antecedent breach by the Pledgor of, or non-
performance under, this Agreement.


20.2

Certificates and Determinations

   

Any certification or determination by a manager of a Secured Creditor (whose
appointment need not be proved) as to the existence of and the amount of
indebtedness by the Pledgor to the Secured Creditors, that such amount is due
and payable, the amount of interest accrued thereon and as to any other fact,
matter or thing related to the Pledgor's indebtedness under the Finance
Documents shall be, in the absence of manifest error, prima facie evidence of
contents and correctness of the matters to which it relates for the purposes of
provisional sentence, summary judgement or any other proceedings, shall be valid
as a liquid document for such purposes and shall, in addition, be prima facie
proof for purposes of pleading or trial in any action instituted against the
Pledgor arising herefrom.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

14

--------------------------------------------------------------------------------

SCHEDULE 1

CASH

NOTICE AND ACKNOWLEDGMENT

To: FIDELITY CASH SOLUTIONS PROPRIETARY LIMITED (the Company)   [•]   [•]   [•]


From: NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED (the Pledgor)  
  FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) (a
Secured Creditor)       [Date]

Dear Sirs,

Pledge dated [•], 20[•] by Net1 Applied Technologies South Africa Proprietary
Limited (the
Pledgor) in favour of the Secured Creditors
(the Pledge)

1.

We refer to the Pledge (a copy of which is attached for your records).

    2.

Terms and expressions defined in the Pledge have the same meaning where used in
this letter.

    3.

The Secured Creditors hereby appoint the Company and, by signing the
acknowledgement, the Company hereby agrees to act as agent of the Secured
Creditors upon the terms and subject to the conditions set out below, for the
purposes of, performing all the functions and duties imposed on the Company in
respect of holding Cash as agent of the Secured Creditors.

    4.

The Pledgor and the Secured Creditors give the Company notice that pursuant to
the Pledge, the Pledgor has, inter alia, pledged all its Cash and ceded in
securitatem debiti to the Secured Creditors all its Cash and any Related Rights.

    5.

The Secured Creditors, the Pledgor and the Company agree that:


5.1

the Pledgor is and remains the owner of the Cash and the Cash is and remains the
property of the Pledgor, at all times, subject to the terms of the Pledge and
the Cash-in- Transit Agreement;

    5.2

the Company is in physical possession of the Cash at all times and until the
Signature Date holds the cash for and on behalf of the Pledgor, subject to the
terms of the Cash- in-Transit Agreement;

    5.3

on and with effect from the Signature Date:


5.3.1

all the Cash remains the property of the Pledgor subject to the terms of the
Pledge and the Cash-in-Transit Agreement;

15

--------------------------------------------------------------------------------


5.3.2

all the Cash are pledged to the Secured Creditors on the terms of the Pledge;

    5.3.3

physical possession of the Cash is delivered to the Secured Creditors by way of
attornment so that the Company immediately ceases to hold the Cash as the
property of, for and on behalf of, the Pledgor as owner and with immediate
effect holds all the Cash for and on behalf of the Secured Creditors as
pledgees;

    5.3.4

subject to the terms of the Pledge and the Cash-in-Transit Agreement all Cash is
considered to have been delivered by the Pledgor to the Secured Creditors by way
of attornment, and held by the Company in its physical possession of the Secured
Creditors as pledgees;


5.4

the Company will retain possession and direct management of the Cash at all
times;

    5.5

the Cash will be handled and controlled by the Company at all times and packaged
in clearly identifiable bags that are marked in the name of the Pledgor;

    5.6

at no point will the Cash be co-mingled with or in any other way mixed with any
cash not owned by the Pledgor; and

    5.7

the Cash in the possession of and under the direct management of the Company as
agent of the Secured Creditors will be:


5.7.1

held in separate, clearly designated sections of the cash centres of the Company
and segregated from any other cash which the Company may hold from time to time;

    5.7.2

transported by the Company separately at all times with no other cash not owned
by the Pledgor.


6.

In the event that the Company receives conflicting instructions from the Secured
Creditors and the Pledgor, the instructions of the Secured Creditors will
prevail.

    7.

The instructions in this letter may not be revoked or amended without the prior
written consent of the Secured Creditors.

    8.

This letter is governed by the laws of South Africa.

Please send to each Secured Creditor, with a copy to ourselves, the attached
acknowledgement confirming your agreement to the above.

For and on behalf of:       Net1 Applied Technologies South   Africa Proprietary
Limited  


Name:           Date:    

16

--------------------------------------------------------------------------------


For and on behalf of:       FirstRand Bank Limited (acting   through its Rand
Merchant Bank   division)  


Name:           Date:    

17

--------------------------------------------------------------------------------

FORM OF ACKNOWLEDGEMENT

To: FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)  
Copy: NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED     From:
FIDELITY CASH SOLUTIONS PROPRIETARY LIMITED (the Company)       [Date]

Dear Sirs,

NOTICE OF PLEDGE

1.

We refer to the notice of pledge dated [•], 2018 (the Security Notice),
attaching a copy of a written cession and pledge in security given by Net1
Applied Technologies South Africa Proprietary Limited in favour of the Secured
Creditors.

    2.

Terms and expressions defined in the Security Notice have the same meaning where
used in this letter.

    3.

The Company acknowledges receipt of the Security Notice and hereby irrevocably
and unconditionally confirms its consent to, and acknowledges and agrees to the
terms and conditions thereof.

    4.

In the event of you exercising your rights under the Pledge, the Company
irrevocably and unconditionally undertakes to:


4.1

give effect thereto and to perform our obligations in relation to the Secured
Property to and in favour of the Secured Creditors; and

    4.2

recognise any person to whom the Cash is to be transferred and approve the
transfer to that person.


For and on behalf of:       Fidelity Cash Solutions Proprietary   Limited  


Name:           Office:    

18

--------------------------------------------------------------------------------

SIGNATURE PAGE

THE PLEDGOR

/s/ Nunthakumarin Pillay    For and on behalf of:    Net1 Applied Technologies
South    Africa Proprietary Limited                            Nunthakumarin
Pillay    Name:                            Director    Office:                  
         (who warrants his authority)  


--------------------------------------------------------------------------------

SIGNATURE PAGE

THE SECURED CREDITOR

/s/ Adriaan Els   /s/ Debbie Law  For and on behalf of:   For and on behalf of:
 FirstRand Bank Limited (acting through   FirstRand Bank Limited (acting through
 its Rand Merchant Bank division)   its Rand Merchant Bank division)


Name: Adriaan Els   Name: /s/ Debbie Law           Office: “A” Signatory  
Office: Sector Director   (who warrants his authority)     (who warrants his
authority)


--------------------------------------------------------------------------------